Citation Nr: 0634519	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to diabetes.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to diabetes.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to diabetes.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to diabetes.

7.  Entitlement to service connection for impotence, claimed 
as secondary to diabetes.

8.  Entitlement to service connection for a disability 
manifested by high cholesterol.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had a verified period of Active Duty for Training 
(ACDUTRA) in the U.S. Army Reserve from February 1984 to June 
1984.  He had periods of inactive duty for training 
(INACDUTRA) from June 1984 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In that decision, the RO denied the veteran's 
claims of entitlement to service connection for hypertension, 
diabetes, peripheral neuropathy of the upper extremities, 
peripheral neuropathy of the lower extremities, impotence, 
and a disorder manifested by high cholesterol.  In August 
2003, the veteran perfected an appeal of that decision.  

In his August 2003 substantive appeal, the veteran requested 
a hearing at the RO before a Veterans Law Judge at the Board.  
Hearings were scheduled in April 2006 and September 2006.  
The veteran cancelled the April 2006 hearing and failed to 
appear at the September 2006 hearing, and did not offer an 
explanation as to his failure to appear.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

No probative or competent evidence has been received which 
links or relates hypertension, diabetes, peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the right upper extremity, peripheral neuropathy of the 
left lower extremity, peripheral neuropathy of the right 
lower extremity, impotence, and/or a disorder manifested by 
high cholesterol to any period of active duty for training, 
or to an injury during any period of inactive duty for 
training.  


CONCLUSIONS OF LAW

Hypertension, diabetes, peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the left lower extremity, 
peripheral neuropathy of the right lower extremity, 
impotence, and a disorder manifested by high cholesterol, 
were not incurred in or aggravated by any period of active 
duty for training or inactive duty for training, nor may it 
be so presumed.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension, 
diabetes, peripheral neuropathy of the left upper extremity, 
peripheral neuropathy of the right upper extremity, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right lower extremity, impotence, and/or a 
disorder manifested by high cholesterol.  He argues that he 
was diagnosed as having these disorders while serving in the 
U.S. Army active reserve, and that they were aggravated 
during service resulting in his medical discharge from the 
active reserve.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

The RO provided the veteran with a copy of the appealed April 
2003 rating decision and July 2003 statement of the case that 
discussed the pertinent evidence, and the laws and 
regulations related to the service connection claims.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claims.

In addition, in letters dated in February 2003 and December 
2003, the RO notified the veteran of the evidence needed to 
substantiate his claims, and offered to assist him in 
obtaining any relevant evidence, and requested that he submit 
any additional evidence.  This letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decisions, statement of the case, and notice letters dated in 
February 2003 and December 2003 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In February 2003 and December 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  In the April 2003 rating decision, the RO 
denied the veteran's claims.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
February 2003, may not have provided the veteran with as 
complete a notice as furnished to him in December 2003, the 
latter VA letter corrected any procedural errors.  The notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial, and VA's duty to notify the veteran has 
been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist requires that a medical examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of the 
disability; (2) establishes that the veteran suffered an 
event, injury or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service.  38 C.F.R. § 
3.159 (c) (4).  In this case, while there is evidence that 
the veteran has the disabilities at issue, there is simply no 
competent evidence that any of those disabilities are in any 
way related to service.  There is sufficient medical evidence 
in the claims file to make a decision on the claims.  
38 U.S.C.A. § 5103A (West 2002).  As such, a VA examination 
is not necessary for resolution of this claim.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Thus, all obtainable evidence identified by the veteran was 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record or previously 
sought, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of duty-to-assist notice by 
the RO discussed above constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In any event the 
veteran was provided with such notice in a March 2006 letter.  

Analysis

The veteran contends that he currently has hypertension, 
diabetes, peripheral neuropathy of the left upper extremity, 
peripheral neuropathy of the right upper extremity, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right lower extremity, impotence, and/or a 
disorder manifested by high cholesterol.  He argues that 
these disorders were diagnosed and aggravated during his U.S. 
Army active reserve, and that service connection should be 
granted on that basis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  In this case, the veteran seeks service connection for 
diseases and not residuals of injuries; thus, periods of 
INACDUTRA are irrelevant to the claims.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) regarding the veteran's period of ACDUTRA in 1984 
is not available.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's most current post-service medical treatment 
records are dated between June 1998 and November 2002.  
Contained within these records are the diagnoses of 
hypertension, diabetes mellitus, and hypercholesteremia.  
There are no current diagnoses of peripheral neuropathy of 
the left upper extremity, peripheral neuropathy of the right 
upper extremity, peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the right lower 
extremity, or impotence.  The veteran's allegations, however, 
are that service connection should be granted for diabetes, 
and that these latter disabilities are secondary to diabetes.  
Consequently, without conceding its factual accuracy, for the 
purpose of analysis only, the Board finds that all of the 
disorders at issue constitute current disabilities for VA 
purposes.  Hickson element (1) has been satisfied as to these 
disorders.  In order to warrant service connection, however, 
there must be more than just medical evidence of a current 
disability.  There must also be an inservice occurrence or 
injury and a medical opinion establishing a nexus between the 
current disability and the inservice event.  (i.e., Hickson 
elements (2) and (3).)  In this case, both of these 
requirements have not been met.

With respect to Hickson element (2), although an elevated 
blood pressure reading of 150/82 is shown in the February 
1984 Army Reserve Enlistment medical examination, the service 
medical records for the veteran's period of ACDUTRA do not 
show the diagnoses or treatment of hypertension, diabetes, 
peripheral neuropathy of the left upper extremity, peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the left lower extremity, peripheral neuropathy 
of the right lower extremity, impotence, and/or a disorder 
manifested by high cholesterol.  As noted, none of the 
disorders at issue are alleged to be the result of injury, 
nor is there any evidence supporting such an allegation.  
Thus, the fact that any such disorder was manifest during an 
INACDUTRA period is of no consequence as to the matter of 
service connection based on service incurrence.  As will be 
explained in greater detail below, there is no evidence that 
any of the disorders at issue were aggravated by any period 
of INACDUTRA service.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates any of the veteran's 
claimed disorders to his period of ACDUTRA service.  By the 
same token, there is no competent medical evidence or opinion 
that has been entered into the record which links or relates 
any of the veteran's claimed disorders by way of aggravation 
to his period of INACDUTRA service.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  It is noted that the CAVC has 
held that lay persons, such as the veteran, are not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In short, while it can be conceded for the purpose of 
analysis that there are current diagnoses of the claimed 
disorders, there is no evidence of the claimed disorders in 
active service, and there is no medical evidence of a nexus 
between the veteran's service and any of the claimed 
disorders.  Accordingly, Hickson element (3) has not been met 
and service connection cannot be granted as to the claimed 
disorders.  

The veteran has argued that the disabilities at issue were 
diagnosed during his period of service in the U.S. Army 
active reserve, and are thus related.  While this recitation 
of the timing is true as to diabetes mellitus having been 
shown in the medical records for the veteran's period of 
INACDUTRA service, the fact that the disease was diagnosed 
during such service is not dispositive in this case.  The law 
here is clear.  Service connection may be granted only for 
injuries incurred or aggravated while performing INACDUTRA, 
and not for diseases, such as diabetes mellitus.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  There is no evidence that a disease 
was diagnosed during the veteran's ACDUTRA service.  
Accordingly, service connection is not warranted for diabetes 
mellitus or any of the other disorders at issue in this 
instance.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claims for service connection for hypertension, diabetes, 
peripheral neuropathy of the left upper extremity, peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the left lower extremity, peripheral neuropathy 
of the right lower extremity, impotence, and/or a disorder 
manifested by high cholesterol.  Accordingly, there exists no 
basis upon which to predicate a grant of entitlement to 
service connection for any of the disorders at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2005).



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, claimed as secondary to 
diabetes, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, claimed as secondary to 
diabetes, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, claimed as secondary to 
diabetes, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, claimed as secondary to 
diabetes, is denied.

Entitlement to service connection for impotence, claimed as 
secondary to diabetes, is denied.

Entitlement to service connection for a disability manifested 
by high cholesterol is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


